DETAILED ACTION
	Applicant’s response, filed 2 June 2022 has been entered.
	Claim(s) 1-2, 5-6, and 9-10 are currently pending. 
	The objection(s) to Figure(s) 3 has been withdrawn in light of the argument(s) contained in Applicant’s response. 
	The objection(s) the specification have been withdrawn in light of the amendment(s) to the specification contained in Applicant’s response. 
The objection(s) to claim(s) 2 and 10 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
Response to Arguments
Applicant's arguments filed 2 June 2022 have been fully considered but they are not persuasive.
Applicant asserts that support for the amendments can be found throughout the application as originally filed, including in the Specification at page 12, lines 9-17. No new matter has been added. Page 12 lines 9-17 reads:
“In the S7, the index calculation unit 37 calculates a change index P. A process of
10 the S7 will be described in detail with reference to FIG. 5. In a S21 of FIG. 5, the index
calculation unit 37 acquires a factor in a front portion (or forward portion) RF shown in FIG. 6.
The front portion RF corresponds to a portion of the route R in which the current point P1 is a
start point and a point P2 positioned in front of the current point P1 by a predetermined distance
is an end point. The predetermined distance is a fixed value. The acquired factor includes,
15 for example, the data and time factor, the weather factor, the road structure factor, or the like.
When the front portion RF differs depending on locations, the index calculation unit 37 acquires
the factor in each of the locations.
Examiner disagrees. Claims 2, 6, and 10 have been amended to include newly claimed subject matter “an index calculation unit configured to calculate a change index that indicates a probability that the request unit can perform the driving change request and change from the state of automatic driving to the state of manual driving by the occupant within a time period before the vehicle, while in the state of the automatic driving, arrives at a point that is a predetermined distance in front of a current position of the vehicle” from claim 2, and similar in claims 6 and 10. The newly added clause does not have support in the original disclosure, and therefore constitutes new matter, please see new grounds of rejection under 35 USC 112(a) detailed below.  
	Applicant asserts that each of the claims have been amended to address the issues raised by the Examiner. For example, claim 2 has been amended to recite: an index calculation unit configured to calculate a change index that indicates a probability that the request unit can perform the driving change request and change from the state of automatic driving to the state of manual driving by the occupant within a time period before the vehicle, while in the state of the automatic driving, arrives at a point that is a predetermined distance in front of a current position of the vehicle, the index calculation unit acquiring a factor that affects the change index and calculates the change index based on the acquired factor. Claims 6 and 10 have been amended to include similar subject matter. 
	As such, claims 2, 6, and 10 are in compliance with 35 U.S.C. § 112.
Reconsideration and withdrawal of the rejection are respectfully requested.
	Examiner disagrees. The newly added claim limitation, “the index calculation unit acquiring a factor that affects the change index and calculates the change index based on the acquired factor” (from claim 2, and similar in claims 6 and 10), in the broadest reasonable interpretation of the claim language in view of the specification includes calculating a probability that the request unit is able to perform a driving change request within a time period, the driving change request consisting of “requesting the driver to shift to a manual driving state when the mounted vehicle is in an automatic driving state… the driving change request includes, for example, display of an image on the display device 11, output of a sound, or the like” (Emphasis added by Examiner, see Applicant’s specification page 6-7), the acquired factors include “the date and time factor”, “the weather factor”, and “road structure factor”; the amended claims fail to make clear how these external factors effect the probability that the vehicle system can output an image or a sound within a given time period, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed. Applicant’s specification as originally filed fails to make clear how these external factors effect the probability that the vehicle system can output an image or a sound within a given time period, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, thus failing to comply with the written description requirement.
	Applicant asserts that: 
in a case where the specific state is set by the occupant (S3: YES), the automatic driving is proposed to the occupant without (omitting) calculation of the prediction time in S5 and change index in S7 and determination (S6, S8) based on the calculated prediction time and change index (emphasis added by Examiner).
in a case where the specific state is NOT set by the occupant (S3: NO), the automatic driving is proposed to the occupant by performing the determination based on the calculated prediction time and change index (S6, S8). The configuration that enables the occupant to set the specific state can simplify the condition for automatic driving proposing. With this configuration, the user experience can be improved by setting the specific state based on his/her own voluntary selection (not required).
The Office Action asserts that this feature, which was previously recited by
claims 3 and 4, is disclosed in Cullinane at paras. [0059] and [0085].
	Examiner disagrees. Neither feature 1 or feature 2 was originally claimed as above in claim 3 or 4, now canceled, i.e. the underlined negative limitations of features 1 and 2 above is not contained in original claim 3 or 4.  
	Applicant asserts that Cullinane fails to teach or suggest "a proposal unit configured to propose the automatic driving to the occupant on a necessary condition that (i) the automatic driving determination unit determines that the automatic driving is possible and also (ii) the calculation value determination unit determines that the calculation value is higher than the threshold value, and (iii) the specific state is not set by the specific state setting unit," as recited by claim 1.
Applicant’s above arguments with respect to amended claim 1 have been considered but are moot because the arguments are directed toward the amended limitations of the claim.
	Applicant asserts that in the automatic driving proposal device recited by claim 1, setting of the specific state is upon the occupant (not required tasks) for omitting the determination (S6, S8) based on the calculated prediction time and change index, thereby providing a simplified condition for automatic driving propose to the occupant, but not for getting ready for the change from manual driving to the automatic driving. Thus, the purpose for setting of specific state in the present application is different and distinguishable from the driver's operation disclosed in [0059], [0085], and FIG. 8 of Cullinane.
	Examiner disagrees. Claim 1 explicitly recites “An automatic driving proposal device for a vehicle… comprising… a specific state setting unit configured to set a specific state in accordance with an operation of the occupant…”, where the specific state is set by a generic computer (see claim interpretation section detailed below), based on actions of an occupant. Applicant’s specification recites “the specific state setting unit 41 determines whether a state of the automatic driving proposal portion 4 is a specific state. When the occupant performs a predetermined operation on the input device 13, the state of the automatic driving proposal portion 4 becomes the specific state. When the state of the automatic driving proposal portion 4 is the specific state, the process proceeds to a S9. When the state of the automatic driving proposal portion 4 is not the specific state, the process proceeds to a S4. The specific state may correspond
to a state where, merely, the automatic driving proposal is performed on only a condition that the automatic driving determination unit 27 determines that the automatic driving can be performed” (see page 11 lines 10-18, emphasis added by Examiner). Cullinane et al. goes on to disclose specific tasks may be added or omitted, may include the occupant requesting autonomous driving (see [0062]), and the vehicle system displaying a proposal after the state is set and the vehicle has determined that autonomous driving is possible (see [0085]). It should be noted that the claims, as amended and as originally filed, do not limit what the specific state is, or what the operation of the occupant is. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a request unit”, “a specific state setting unit”, “a proposal unit”, and “a specific proposal unit” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: namely “a request unit”, “a specific state setting unit”, “a proposal unit”, and “a specific proposal unit” are all a generic computer based on Figures 1 and 2. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification as originally filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2, 6, and 10 contain claim limitations which were not described in the application as originally filed, namely: “calculate a change index that indicates a probability that the request unit can perform the driving change request and change from the state of automatic driving to the state of manual driving by the occupant within a time period before the vehicle, while in the state of the automatic driving, arrives at a point that is a predetermined distance in front of a current position of the vehicle” (emphasis added by Examiner) in claim 2, and similar in claims 6 and 10. 
Claims 2, 6, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  The claim includes the functional limitations “calculate a change index that indicates a probability that the request unit can perform the driving change request and change from the state of automatic driving to the state of manual driving by the occupant within a time period before the vehicle, while in the state of the automatic driving, arrives at a point that is a predetermined distance in front of a current position of the vehicle, the index calculation unit acquiring a factor that affects the change index and calculates the change index based on the acquired factor” (emphasis added by Examiner)  in claim 2, and similar in claims 6 and 10; the claim(s) define(s) the invention in functional language specifying the desired result but the disclosure fails to sufficiently identify how the result is achieved.  The language of the specification does not sufficiently describe the claimed invention so that one skilled in the art can recognize what is claimed, namely: the specification recites “The driving change request corresponds to a request for requesting the driver to shift to a manual driving state when the mounted vehicle is in an automatic driving state. An aspect of the driving change request includes, for example, display of an image on the display device 11, output of a sound, or the like” on page 6 and 7, and then describes “The index calculation unit 37 is able to acquire, for example, the date and time factor from a clock (not shown). The index calculation unit 37 is able to acquire the weather 20 information from the information center 45 by using the communicator 15, and acquire the weather factor from the weather information. The index calculation unit 37 is able to acquire the road structure factor from the map information stored in the automatic driving information D89.” on page 12, but fails to make clear how date and time, weather, and road structure effects the ability of the system to display a request by outputting an image or sound in a given amount of time. See MPEP §2163.03(V).
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “an index calculation unit configured to calculate a change index that indicates a probability that the request unit can perform the driving change request”, “an index determination unit configured to determine whether the change index is lower than a threshold value”, “a necessary condition that… (iv) the index determination unit determines that the change index is lower than the threshold value” based on Figure 3, page 15 of Applicant’s arguments date 2 June 2022, and Applicant’s Specification, as originally filed, page 14 lines 15-19. 
Claims 2, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 6, and 10 recite “calculate a change index that indicates a probability that the request unit can perform the driving change request and change from the state of automatic driving to the state of manual driving by the occupant within a time period before the vehicle, while in the state of the automatic driving, arrives at a point that is a predetermined distance in front of a current position of the vehicle, the index calculation unit acquiring a factor that affects the change index and calculates the change index based on the acquired factor” (emphasis added by Examiner) wherein in the meaning of the claim language is unclear such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. See rejection under 35 USC 112(a) above. 
In regard to claims 2, 6, and 10 Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Cullinane et al. (US 20140156133).
In regard to claim 1: Cullinane et al. discloses an automatic driving proposal device for a vehicle configured to select either a state of an automatic driving or a state of a manual driving by an occupant (see Abstract), the automatic 5driving proposal device comprising: a request unit configured to perform a driving change request to the occupant when, in the state of the automatic driving, the vehicle has arrived at a change point set in advance on a route of the automatic driving (see [0094] and [0067]); an automatic driving determination unit configured to determine whether the automatic 10driving is possible in the state of the manual driving (see [0023]); a calculation unit configured to calculate a calculation value corresponding to a distance from a current position of the vehicle to the change point or a prediction time until the vehicle arrives at the change point (see [0067]); a calculation value determination unit configured to determine whether the calculation 15value is higher than a threshold value set in advance (see [0067]);[[ and]] a specific state setting unit configured to set a specific state in accordance with an operation of the occupant (see [0059], and [0062]); a specific proposal unit configured to propose the automatic driving to the occupant when the specific state has been set and when the automatic driving determination unit determines that the automatic driving is possible (see [0085]); and a proposal unit configured to propose the automatic driving to the occupant on a necessary condition that (i) the automatic driving determination unit determines that the automatic driving is possible (see [0085]) (ii) the calculation value determination unit determines that the calculation value is higher than the threshold value (see [0067]), and (iii) the specific state is not set by the specific state setting unit (see [0077]: “the computer may also perform some or all of these corrective actions proactively, rather than waiting for the driver to request a switch from manual driving mode to autonomous driving mode”).
In regard to claim 5: Cullinane et al. discloses an automatic driving proposal method for a vehicle configured to select either a state of an automatic driving or a state of a manual driving by an occupant (see Abstract), the automatic 5driving proposal method comprising: performing a driving change request to the occupant when, in the state of the automatic driving, the vehicle has arrived at a change point set in advance on a route of the automatic driving (see [0094] and [0067]); determining whether the automatic 10driving is possible in the state of the manual driving (see [0023]); calculating a calculation value corresponding to a distance from a current position of the vehicle to the change point or a prediction time until the vehicle arrives at the change point (see [0067]); determining whether the calculation 15value is higher than a threshold value set in advance (see [0067]); and proposing the automatic driving to the occupant on a necessary condition of determining that the automatic driving is possible and also determining that the calculation value is higher than the threshold value (see [0068], [0078], and [0085]); setting a specific state in accordance with an operation of the occupant; and proposing the automatic driving to the occupant when having set the specific state and when also having determined that the automatic driving is possible (see [0059], [0062], and [0085]).
In regard to claim 9: Cullinane et al. discloses an automatic driving proposal device for a vehicle configured to select either a state of an automatic driving or a state of a manual driving by an occupant (see Abstract), the automatic 5driving proposal device comprising: a memory storing a program (see Fig. 1); and a microcomputer configured to read the program from the memory and execute a process (see [0010]), wherein the process includes a first process which performs a driving change request to the occupant when, in the state of the automatic driving, the vehicle has arrived at a change point set in advance on a route of the automatic driving (see [0094] and [0067]); a second process that determines whether the automatic 10driving is possible in the state of the manual driving (see [0023]); a third process that calculates a calculation value corresponding to a distance from a current position of the vehicle to the change point or a prediction time until the vehicle arrives at the change point (see [0067]); a fourth process that determines whether the calculation 15value is higher than a threshold value set in advance (see [0067]); and a fifth process that proposes the automatic driving to the occupant on a necessary condition that the second process determines that the automatic driving is possible and also the fourth process determines that the calculation value is higher than the threshold value (see [0068], [0078], and [0085]; a sixth process that sets a specific state in accordance with an operation of the occupant (see [0059], [0062], and [0085]); and a seventh process that proposes the automatic driving to the occupant when the specific state has been set and also when the second process determines that the automatic driving is possible (see [0059], [0062], and [0085]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669 

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669